Goldstein, J.,
dissents and votes to reverse the judgment appealed from, on the law, and to grant the plaintiff a new trial, with the following memorandum: The plaintiff claims that she sustained personal injuries when a live electric cable snapped off a utility pole and fell on a car, in which she was a passenger, as the car proceeded down Route 55 in Orange County, in good weather. The defense counsel, in his opening statement, argued that the defendant could not be found liable for negligence because “when the wire fell the electricity cut out, the circuit breaker kicked off the electricity, which is Central Hudson’s practice * * * their system worked”. At the close of the plaintiffs case, after the plaintiff described the accident, the defendant moved to dismiss, arguing there was no proof it owned the cable, and no proof “that wires don’t come down periodically”. The plaintiff, in opposition, argued that “at the deposition, they admitted it was their power pole”, and that the doctrine of res ipsa loquitur applied. The court dismissed the action without stating its reasons.
The defendant’s control over the wire in issue was acknowledged by the defense counsel in his opening statement (see, Echevarria v Cromwell Assocs., 232 AD2d 347), which constituted a judicial admission (see, Matter of Hodgkinson, 18 Misc 2d 425; Hake v Wiedemann Brewing Co., 23 Ohio St 2d 65, 262 NE2d 703).
*552' Further, liability for falling electrical wires can be predicated on the doctrine of res ipsa loquitur (see, Russell v New York State Elec. & Gas Corp., 276 App Div 44, 47-48, affd 301 NY 593; Wolfe v Rochester Tel. Corp., 258 App Div 845; Weiss v Brooklyn Edison Co., 253 App Div 746; O’Flaherty v Nassau R. R. Co., 34 App Div 74, affd 165 NY 624; Houle v Helena Gas & Elec Co., 31 F2d 671; Snyder v Wheeling Elec. Co., 43 W Va 661, 28 SE 733; 1A PJI 2:206).
The elements of res ipsa loquitur are (1) the event is of a kind which ordinarily does not occur in the absence of someone’s negligence, (2) it must be caused by an agency or instrumentality in the exclusive control of the defendant, and (3) it must not have been due to any voluntary action or contribution on the part of the plaintiff (see, Ebanks v New York, City Tr. Auth., 70 NY2d 621). The first two elements were established by the defendant’s opening statement, and the circumstances of the accident (see, Wolfe v Rochester Tel. Co., supra; Weiss v Brooklyn Edison Co., supra). The third element was established by the plaintiff’s testimony.
The defendant’s contentions, that wires can fall in the absence of negligence, and that it did all it could to ensure the safety of the wires, are not supported by the record, because the court dismissed the action before the defendant could present its defense. If evidence in support of those contentions had been admitted, such evidence would have presented issues for resolution by the jury as the finder of fact (see, Wolfe v Rochester Tel. Co., supra; Weiss v Brooklyn Edison Co., supra).
In view of the foregoing, the trial court improperly dismissed the complaint at the close of the plaintiff’s case. The plaintiff is entitled to a new trial.